633 So.2d 117 (1994)
Sheldon E. STUNKEL and Sally Stunkel, Appellants,
v.
HANLEY LANDSCAPE, INC., a Florida Corporation, and Pedrick Plumbing, Inc., a Florida corporation, Appellees.
No. 93-0972.
District Court of Appeal of Florida, Fourth District.
March 16, 1994.
Clarification Denied April 7, 1994.
Beverly D. Eisenstadt and Christopher L. Kurzner, Fowler, White, Burnett, Hurley, Banick & Strickroot, P.A., Miami, for appellants.
Barry Carothers, Krammer, Ali & Lambert, Juno Beach, for appellee, Hanley Landscape, Inc.
PER CURIAM.
Plaintiff rejected defendant's offer of judgment under section 768.79, Florida Statutes (Supp. 1992), and following a trial the court awarded plaintiff an amount which was little more than one-half the amount in the offer of judgment. The trial court denied attorney's fees because it found that plaintiff had not unreasonably rejected the offer, and defendant appeals.
The trial court did not have the benefit of Schmidt v. Fortner, 629 So.2d 1036 (Fla. 4th DCA 1993), in which this court concluded that an award of attorney's fees is mandatory under section 768.79, where the requirements of the statute are met, unless the trial court determines the offer was not made in good faith. Since there was no finding that the offer was not made in good faith, we reverse on the authority of Schmidt and remand for the court to award attorney's fees.
GLICKSTEIN, FARMER and KLEIN, JJ., concur.